UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 (Mark One) F O R M 1 0-Q/A (Amendment No. 2) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-08430 McDERMOTT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) REPUBLIC OF PANAMA 72-0593134 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 777 N. ELDRIDGE PKWY. HOUSTON, TEXAS 77079 (Address of Principal Executive Offices) (Zip Code) Registrant's
